Citation Nr: 1756205	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a jaw injury.

2. Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a hearing in June 2014.  In May 2016, the Veteran was notified that the Veterans Law Judge who conducted the June 2014 hearing was no longer with the Board.  The Veteran has waived his right to another Board hearing.

In April 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The law mandates that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).  In its April 2015 remand, the Board directed the RO to obtain a new VA medical opinion regarding the nature of the Veteran's claim for residuals of a jaw injury.  The remand noted the existence of a July 1974 dental x-ray, and instructed the RO to provide an oral surgeon with the Veteran's physical claims file containing this x-ray.  As noted in October 2016 written argument by the Military Order of the Purple Heart, the opinion obtained in August 2015 does not show that the examiner was provided with the physical claims file as he noted that he could not locate the July 1974 x-ray.  The examiner further explained that such an x-ray could allow him to determine whether the Veteran had a metal object in his jaw during service, which he attributed as a potential cause of his current jaw pain.  Additionally, the Board specifically sought the opinion of an oral surgeon, but the August 2015 opinion was rendered by a dentist.  Thus, as the remand directives were not complied with, this matter must be remanded to obtain an addendum opinion regarding the Veteran's residuals of a jaw injury.  Id. 

Regarding the Veteran's left eye claim, the Board notes that an opinion was obtained regarding the nature of this disability in July 2015.  The examiner opined that the left eye residuals were less likely than not related to the Veteran's service based upon the absence of documentation of a permanent residual or chronic disability from his in-service injury.  The examiner reasoned that the Veteran's current decrease in visual acuity and visual field could not be connected to his current eye conditions or those noted in previous records.  However, the examiner failed to provide a rationale in support of this conclusion, and did not explain the basis for determining why the in-service injury and present ophthalmological disabilities were unrelated.  In light of these deficiencies, this matter must be remanded to obtain another addendum opinion regarding the Veteran's residuals of a left eye injury. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since May 2015 should also be obtained.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service jaw and left eye problem.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3. Obtain a medical opinion from an appropriate VA examiner addressing the etiology and onset of the Veteran's residuals of a jaw injury.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The examiner must be provided with the Veteran's complete physical claims file, including a copy of the in-service July 1974 x-ray of his jaw.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion as to whether it is at likely as not that the Veteran's residuals of a jaw injury had their onset in or are otherwise related to his period of active service.  In rendering his or her opinion, the examiner should comment on the Veteran's in-service jaw injury in August 1974, as well as the prior dental x-ray taken in July 1974. 

A complete rationale should be given for the opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board. 

3.  Obtain a medical opinion addressing the etiology of the Veteran's residuals of a left eye injury. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner must opine as to whether it is at least as likely as not that the Veteran's residuals of a left eye injury had their onset in or are otherwise related to his period of active service.  In rendering his or her opinion, the examiner should thoroughly comment on the Veteran's in-service eye injury in January 1975 and any connection it might have to his current eye disabilities, including an explanation of why they are unrelated if such is the case.

A complete rationale should be given for the opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board. 

4.  Then readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

